Fourth Court of Appeals
                                San Antonio, Texas
                                       June 29, 2016

                                   No. 04-15-00663-CV

                                   Theresa Fay JERRY,
                                        Appellant

                                             v.

DEUTSCHE BANK NATIONAL TRUST COMPANY and Robert Valdespino as Trustee, Et
                              al.,
                           Appellees

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-05864
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
        Appellant’s motion that her “First Amended Brief and Reply Brief of Appellant” be
“taken as supplementation and under consideration as such in conjunction with the original
brief” is granted.

                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court